Citation Nr: 0411035	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-18 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This case comes to the Board of Veterans' Appeals (Board) from a 
January 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, which denied 
the veteran's petition to reopen his previously denied claim for 
service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran was notified in November 1975 of the Board's 
decision denying his claim for service connection for bilateral 
hearing loss.  

2.  The additional evidence received since that November 1975 
denial indicates that he has continued to receive treatment for 
hearing loss, but none of the medical evidence suggest that his 
hearing loss either originated in service or is otherwise causally 
related to his military service-including to acoustic trauma.

3.  This additional evidence, then, is not so significant that it 
must be considered in order to fairly decide the merits of this 
claim.


CONCLUSIONS OF LAW

1.  The November 1975 decision of the Board that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104, 20.1105 
(2003).  

2.  New and material evidence has not been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of submitting 
a well-grounded claim and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. 
App. 370, 
373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA notice by 
letter of August 2001, which was prior to the RO's rating decision 
in January 2002 denying his petition to reopen his claim.  So this 
sequence of events (i.e., VCAA letter before initial denial) was 
in accordance with the holding in Pelegrini.  


The Court also held in Pelegrini that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new "fourth 
element" of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1) (2003).

In this case, although the August 2001 VCAA notice letter that was 
provided to the appellant does not contain the precise language 
specified by the Pelegrini Court in its description of the "fourth 
element" of the VCAA notification requirement, the Board finds 
that the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that the 
language in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was dictum and, thus, not 
binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).   

The RO's August 2001 VCAA letter explained the information and 
evidence needed to grant the requested benefit and the respective 
responsibilities, the veteran's and VA's, in obtaining such 
supporting information and evidence.  The letter also stated the 
RO would make a decision based on the evidence in its possession 
if it did not receive a response from him within 60 days.  He also 
was informed that, if evidence he submitted was received more than 
one year after that letter, the RO might only be able to pay 
benefits from the date of receipt of the evidence.


In a recent decision by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 
2003), the Court invalidated the 30-day response period contained 
in 38 C.F.R. §3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was misleading 
and detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 U.S.C.A. § 
5301(a).  Thus, that regulatory provision, which is similar to the 
60-day response time alluded to above in the RO's August 2001 VCAA 
letter, was invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA could 
actually decide claims prior to the expiration of the one-year 
statutory period.  See PVA; see also 38 U.S.C.A. § 5103(b)(1)(West 
2002).  This is significant because, previous to this, VA had 
issued implementing regulations that allowed VA to decide a claim 
30 days after sending a VCAA notification letter, see 38 C.F.R. § 
3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 
and 5103, the provisions of law that deal with VA's duties to 
notify and assist claimants.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year VCAA 
notice period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that provision 
is November 9, 2000, the date of enactment of the VCAA.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(c)).  
The new law does not require VA to send a new notice to claimants.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(e)).  

Because Congress made the new amendments effective retroactive to 
the date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA and, thus, preclude any 
possible due process violations, even if the veteran's appeal was 
ongoing during this change in the law.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Since the RO's August 2001 VCAA letter, the veteran has submitted 
medical records from Frank Gable, Drs. Sickel and Insley, and a 
letter from Dr. Zavatsky.  At no time since the RO's August 2001 
letter, however, which incidentally was over two years ago, has 
the veteran provided any additional information suggesting that 
additional evidence needs to be obtained.  So despite the recent 
PVA case, there is no legitimate reason to further delay a 
decision in his appeal.

Factual Background

Service personnel records show the veteran was assigned to a tank 
company.  He contends that he was exposed to excessive noise 
trauma during service and that this is the only possible source 
for his current hearing impairment.

The veteran's service medical records (SMRs) are not available for 
consideration, except for the report of his March 1953 discharge 
examination.  And it indicates that he has normal hearing acuity 
(15/15) on whispered voice testing.

In a July 1973 note, Dr. Buckingham stated that the veteran had a 
history of hearing loss dating back ten years prior to 1964, and 
that an audiogram showed bilateral severe sensory nerval loss.  
Dr. Buckingham indicated that he referred the veteran to Dr. 
Marion Insley, Jr.

A July 1973 note from Dr. Insley indicated that he examined the 
veteran in September 1964 and April 1966 and found that that he 
had suffered acoustic trauma and impacted cerumen.

In November 1975, on appeal, the Board determined the veteran was 
not entitled to service connection for bilateral hearing loss.

The additional evidence received since the Board's November 1975 
decision includes records from audiological exams given by Dr. 
Insley (September 1964 through January 1988), and Dr. Sickel 
(October 1994 through November 1999).

In addition, the Board received a November 1973 letter from Dr. 
Zavatsky with diagnoses of allergic rhinitis and bilateral sensory 
neural hearing loss, worse in the right ear.

A September 2001 letter from Frank E. Gable, BC-HIS, indicates 
that hearing test records showed a severe high frequency 
sensorineural hearing loss, bilaterally, starting in 1964.  
Records show the veteran had a hearing aid in 1978 in his left 
ear.

The Petition to Reopen the Claim for Service Connection 
for Bilateral Hearing Loss

For service connection to be granted for any current disability, 
it must be shown that it was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In cases, as here, involving a claim for service connection for 
hearing loss, in particular, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2003).


Here, the veteran's initial claim for service connection for 
bilateral hearing loss was denied by the RO in August 1974 and by 
the Board, on appeal, in November 1975.  That prior decision of 
the Board is final and binding on him based on the evidence then 
of record.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1100 (2003).  Furthermore, this, in turn, means there 
must be new and material evidence since that decision to reopen 
this claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence has 
been received since its prior November 1975 decision, before 
proceeding further, because this preliminary determination affects 
the Board's legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated a 
three-step analysis for adjudicating claims based on new and 
material evidence:  First, VA must determine whether new and 
material evidence has been submitted, immediately upon reopening 
the claim VA must determine whether, based upon all the evidence 
and presuming its credibility, the claim is well grounded pursuant 
to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters v. 
West, 12 Vet. App. 203 (1999) (en banc.).  However, since the 
well-grounded requirement has been totally eliminated by the VCAA, 
the Board need only consider whether new and material evidence has 
been submitted to reopen the claim for service connection and, if 
so, the Board then may proceed directly to adjudicate the claim on 
the full merits if VA has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so that he 
is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  
see also Fossie v. West, 12 Vet. App. 1 (1998).  


The VCAA precipitated amendments to 38 C.F.R. § 3.156, in 
particular, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen his claim was received in April 2001, prior to 
this cutoff date.  So the amended version of 38 C.F.R. §3.156(a), 
providing a new definition of new and material evidence, does not 
apply; instead, the former definition does.  

According to the former version of 38 C.F.R. § 3.156(a), new and 
material evidence meant evidence not previously submitted that 
bore directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled was so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the claim."  
Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Board denied the claim in November 1975 because there was no 
medical evidence suggesting the veteran's hearing loss was either 
caused by or originated during service.  The Board pointed out 
that his hearing, when tested during his military separation 
examination, was within normal limits, and that a hearing loss was 
not first shown by the objective medical evidence until 1964, 
nearly 12 years after his service in the military had ended.

The additional evidence received since the Board's November 1975 
decision includes the results of audiological exams performed by 
Drs. Insley and Sickel from 1964 through 1999, and letters from 
Dr. Zavatsky and Frank Gable, BC-HIS.  But these records merely 
confirm the veteran's first documented audiological examination in 
1964, and contain a diagnosis of sensorineural hearing loss for 
which he has been treated ever since.  

Although this additional evidence is new to the record, it still 
is not material because it does not contain a competent medical 
opinion suggesting or indicating that the veteran's hearing loss 
either originated in service or is otherwise causally related to 
his military service-including to acoustic trauma in the manner 
alleged.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998).  This was the critical evidentiary deficiency when the 
Board denied the claim in November 1975, and continues to be 
despite the submission of this additional evidence because none of 
it contains the requisite medical nexus opinion etiologically 
linking his hearing loss to service.  Indeed, even when denying 
his claim in November 1975, the Board readily acknowledged that he 
had a hearing loss ("nerve deafness") as of 1964, nearly 12 years 
after service, which is akin to the sensorineural hearing loss 
that has been repeatedly diagnosed during the many years since.  
So merely showing continuing, ongoing, treatment for a condition 
already conceded adds nothing of substance to the claim.

These records essentially only document more recent treatment for 
the hearing loss-with no indication of its cause.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998), citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) ("In order for service 
connection for a particular disability to be granted, a claimant 
must establish he or she has that disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service."); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  Also 
found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).


Neither the veteran nor his representative has any professional 
medical training and/or expertise to give a competent opinion on 
an issue such as medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  And to the extent they merely 
reiterate arguments previously made, when the Board denied the 
claim in November 1975, this is not new evidence.  See Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony which is 
cumulative of previous contentions considered by decisionmaker at 
time of prior final disallowance of the claim not new evidence).  
See, too, Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, 
their lay assertions regarding medical causation, even if new, 
still would not be material.  See Pollard v. Brown, 6 Vet. App. 
11, 12 (1993).

For these reasons, none of the evidence submitted or otherwise 
obtained since the Board's November 1975 decision is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  Consequently, the additional evidence is 
not both new and material and, thus, the petition to reopen the 
claim must be denied.  See Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



